NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ELAINE DAMIANAKIS, as Personal      )
Representative of the Estate of Nikitas
                                    )
Damianakis,                         )
                                    )
            Appellant,              )
                                    )
v.                                  )               Case No. 2D16-3367
                                    )
PHILIP MORRIS USA, INC.; AMERICAN )
TOBACCO COMPANY; PATRICIA A.        )
BALISTRERI; BROOKE GROUP            )
HOLDING INC.; BROOKE GROUP LTD., )
INC.; BROWN AND WILLIAMSON          )
TOBACCO CORPORATION; JAMES N.       )
CONLIN; HAROLD W. JONES; GEORGIA )
A. KELLY; MICHAEL L. KELLY; LIGGETT )
AND MYERS TOBACCO COMPANY;          )
LIGGETT GROUP, INC.; LIGGETT        )
GROUP LLC; VECTOR GROUP, LTD.,      )
                                    )
            Appellees.              )
                                    )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Michael J. Park of Park, Ossian, Barnaky
& Park, P.A., Clearwater, for Appellant.

Daniel F. Molony, Terri L. Parker, and
Razvan Axente of Shook Hardy & Bacon
L.L.P., Tampa; Geoffrey J. Michael of
Arnold & Porter Kaye Scholer LLP,
Washington, D.C., for Appellee Philip Morris
USA, Inc.

No appearance for remaining Appellees.

PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and SALARIO, JJ., Concur.




                                         -2-